Citation Nr: 9921246	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for loss of eyesight.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for varicose veins of the 
left leg.  

4.  Entitlement to a compensable rating for the residuals of a 
fracture of the left middle finger.  

5.  Entitlement to a 10 percent disability evaluation pursuant to 
the provisions of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1960 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 1993 and February 1995 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Los Angeles, California.          


FINDINGS OF FACT

1.  Impaired vision, that is, refractive error of the eye, is not 
recognized as a disability under the law for VA compensation 
purposes.  

2.  A hearing loss was shown in each ear on the retirement 
examination in March 1981.  

3.  The veteran's current bilateral hearing loss cannot be 
disassociated from the in-service findings. 

4.  There is no competent medical evidence of a nexus between any 
current varicose veins of the left leg and the appellant's period 
of active service.  

5.  There are no current residuals of a fracture of the left 
middle finger, and there is no evidence of any ankylosis of the 
left middle finger.

6.  The appellant's service-connected disabilities are not shown 
to be of such character as to clearly interfere with normal 
employability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for loss of eyesight is 
denied for failure to state a claim upon which relief may be 
granted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(c), 4.9 (1998); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

2.  A bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 
1998);38 C.F.R. § 3.303(b) (1998).  

3.  The appellant's claim for service connection for varicose 
veins of the left leg is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

4.  The criteria for a compensable rating for the residuals of a 
fracture of the left middle finger have not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (1998).

5.  The criteria for a compensable rating pursuant to the 
provisions of 38 C.F.R. § 3.324 have not been met.  38 C.F.R. 
§ 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that in April 1995, the appellant 
requested a Travel Board hearing at the RO.  In February 1997, 
the RO sent a letter to the appellant notifying him that his 
hearing had been scheduled for March 1997.  At that time, the RO 
used the appellant's most recent address which was the following: 
Post Office Box 30188, San Bernardino, California, 92413.  
However, the Board notes that the letter was returned to the RO 
by the United States Post Office, and it was marked "box closed- 
no order."  In addition, the evidence of record shows that the 
appellant failed to report to his March 1997 hearing.  In 
November 1997, the RO sent a letter to the Defense Finance and 
Accounting Service (DFAS) in Cleveland, Ohio, and requested the 
appellant's most recent address.  In January 1998, the DFAS 
responded that the appellant's address was the following: 6560 
Olive, San Bernardino, California, 92407-2023.  

In a memorandum from the appellant's representative, the American 
Legion, to the RO, dated in July 1998, the American Legion stated 
that all of their correspondence to the appellant had been 
returned as undeliverable.  The appellant's representative then 
requested that the RO take appropriate action and schedule the 
appellant for a Travel Board hearing in the first of 1999.  In 
this regard, the Board remanded the appellant's claims in a 
December 1998 decision.  At that time, the Board requested that 
the RO contact the appellant and inquire whether or not he still 
wanted a Travel Board hearing.  

In March 1999, the RO sent VA Form 70-3443, Address Information 
Request to the San Bernardino PostMaster.  At that time, the RO 
listed both of the appellant's last known addresses.  In March 
1999, the PostMaster responded that the appellant had moved, and 
that he had left no forwarding address.  

The Board observes that a claimant has a duty to keep the VA 
informed of his current address.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  In addition, the United States Court of Appeals for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) held in Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), that if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is necessary in the development of his claim.  
Accordingly, in light of the appellant's failure to cooperate 
with RO's effort to assist him with the factual development of 
his claims, no further effort will be expended to assist him in 
this regard.  Accordingly, the claims must be evaluated on the 
evidence of record.  



A.  Entitlement to service connection for 
(1) loss of eyesight and (2) varicose veins 
of the left leg.  


Applicable Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a well-
grounded claim.  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  An 
allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If the 
claim is not well grounded, the appeal must fail and there is no 
further duty to assist in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

Generally, a well-grounded claim for service connection requires 
(1) medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Caluza v. Brown, 7 Vet. App. 489, 
504, 506 (1995); see also Epps v. Gober, 126 F.3d at 1468 
(expressly adopting definition of well-grounded claim set forth 
in Caluza, supra).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded; if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


Loss of eyesight

The service medical records show that in December 1971, the 
appellant was treated after complaining of soreness and redness 
in his left eye.  At that time, he stated that he had 
accidentally stuck his finger in his eyes two days ago.  The 
appellant indicated that he was not having any difficulties with 
his vision, but that his eyes were "watery."  The physical 
examination showed that the appellant's vision was 20/20 in his 
right eye and 20/20 -2 in his left eye.  The diagnosis was 
conjunctivitis of unknown etiology.  The records also reflect 
that in August 1977, the appellant was treated after complaining 
that he had injured his eye three days prior to admission.  At 
that time, the examining physician noted that there was a foreign 
body in the appellant's eye.  The examiner reported that he 
irrigated the eye and gave the appellant drops for his eyes.  The 
diagnosis was of corneal abrasion.  The records further reflect 
that in March 1981, the appellant underwent his retirement 
examination.  At that time, the appellant noted that he wore 
glasses.  The physical examination showed that the appellant's 
distant vision was 20/20 in both eyes.  The appellant's near 
vision without correction was 20/50 in his right eye and 20/20 in 
his left eye.  The appellant's vision with correction for his 
right eye was 20/20.  The examining physician stated that the 
appellant had defective visual acuity which was correctable.   

In the appellant's April 1993 Notice of Disagreement (NOD), the 
appellant contended that his current loss of vision was due to an 
injury that he had suffered during service.  

In October 1993, the appellant underwent a VA visual examination.  
At that time, he stated that on one occasion while he was in the 
military, he fell and scraped one of his eyes.  The appellant 
indicated that he was not sure which eye he had injured, but he 
thought that it was his left eye.  According to the appellant, he 
was treated with an ointment, and he had to wear a patch for 
several days.  He noted that he did not have any surgery, and 
that he had had no residual problems from that incident.  The 
appellant reported that he had always had good distance vision, 
and that he started wearing bifocals at approximately age 40.  He 
denied any history of eye surgery, eye disease, or lazy eye.  The 
appellant also denied any history of diabetes.   

The physical examination showed that, the appellant's far vision 
was 20/30 +2 in the right eye uncorrected, and 20/20 -2 in the 
left eye uncorrected.  Corrected was 20/20 -1 in the right eye 
and 20/15 -2 in the left eye.  Uncorrected at near was 20/100 +1 
in the right eye and 20/40 -2 in the left eye.  Corrected at near 
was 20/20 in the right eye and 20/20 in the left eye.  There was 
no diplopia or visual field deficit.  The pupils were equally 
round and reactive to light.  External ocular motility was 
intact.  Internal ocular pressures were 15 in each eye.  Slit 
lamp examination was entirely within normal limits.  The fundus 
showed a cup-to-disc ratio of .5 in both eyes, and otherwise, the 
fundus was clear throughout.  The diagnoses included the 
following: (1) history of trauma in one of the eyes, probably the 
left, with no residual problems, (2) refractive error and 
presbyopia with best corrected visual acuity of 20/20 to 20/15 in 
both eyes at near and at far, and (3) glaucoma suspect based on 
increased cup-to-disc ration of 0.5 bilaterally.  The examining 
physician stated that the appellant's increased cup-to-disc ratio 
was borderline and with a negative history of a visual field 
defect.  The examiner noted that the appellant had normal 
intraocular pressures, and that the results of a Goldman visual 
field showed no obvious visual field defect.  

In order to establish entitlement to service connection, there 
must be evidence of a disability resulting from military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).  In the 
instant case, the appellant contends, in essence, that his 
current impaired vision originated while he was in the military.  
However, the Board notes that defective vision, that is, 
refractive error of the eye, is not a disease or injury within 
the meaning of applicable VA statutes and regulations.  38 C.F.R. 
§ 3.303(c) (1997); see also 38 C.F.R. § 4.9 (1998).  Service 
connection may not be granted for congenital or developmental 
defects such as refractive error of the eye as a matter or law.  
38 C.F.R. § 3.303(c) (1998); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law).  Here, no medical evidence has been presented or 
secured to render plausible a claim that the appellant has a 
current disability of the eyes other than defective vision caused 
by refractive error of the eyes.  Accordingly, impaired vision, 
that is, refractive error of the eye, must be denied as a matter 
of law.  See Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely 
v. Principi, 3 Vet. App. 357 (1992).

The Board further notes that although the examiner from the 
appellant's October 1993 VA examination noted that the appellant 
was a glaucoma suspect, glaucoma was not actually diagnosed.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997); Caluza, 7 
Vet. App. at 498, 505; Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a disability, there can 
be no valid claim.  Caluza, 7 Vet. App. 498; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Here, the question as to whether the appellant 
currently has glaucoma necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of glaucoma, service connection for glaucoma must be 
denied as not well grounded.


Varicose veins of the left leg

I.  Factual Background

The service medical records show that in November 1961, the 
appellant sought medical treatment for a large varicosity of his 
left leg.  At that time, he was given a stocking for treatment.  
The remaining records are negative for any complaints or findings 
of varicose veins of the left leg.  The appellant's retirement 
examination, dated in March 1981, shows that at that time, in 
response to the question as to whether the appellant had ever had 
or if he currently had cramps in his legs, he responded "yes."  
The appellant's vascular system, including varicosities, was 
clinically evaluated as normal.  

In his April 1993 NOD, the appellant stated that during service, 
he developed varicose veins after he participated in frequent 
running exercises.  

In October 1993, the appellant underwent a VA examination.  At 
that time, he stated that he had had varicose veins since 1973.  
The appellant indicated that at present, he had pain and swelling 
of his left lower extremity.  The physical examination showed the 
appellant had severe tortuous veins of the left leg.  Perthes 
test was positive.  There was no restriction of the lower 
extremities.  The diagnosis was of severe varicose veins of the 
left leg.  

In an April 1995 statement, the appellant indicated that during 
service, he worked in supply where he had to stay on his feet for 
extended periods of time.  The appellant noted that due to his 
work, the calf of his leg would swell and cramp which was very 
painful.  He reported that the military issued him heavy brown 
support stockings.  

II.  Analysis
As previously stated, service connection may be established for 
disability resulting from injury or disease incurred in service 
or for a preexisting injury or disease that was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, if a condition 
noted during service is not noted to be chronic, then generally a 
showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), and Caluza 
and Grottveit, both supra).  

To summarize, the appellant contends, in essence, that during 
service, he was involved in frequent running exercises which 
caused him to develop varicose veins.  The appellant further 
maintains that he developed varicose veins during service because 
of his job which required him to stand for long periods of time.  
According to the appellant, his current left leg varicose veins 
originated while he was in the military.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his left leg varicose 
veins are related to service is not competent evidence.  

In the instant case, the Board recognizes that during service, in 
November 1961, the appellant sought medical treatment for a large 
varicosity of his left leg.  However, the Board observes that the 
appellant's remaining service medical records are negative for 
any complaints or findings of varicose veins of the left leg.  In 
addition, the appellant's retirement examination, dated in March 
1981, shows that at that time, the appellant's vascular system, 
including varicosities, was clinically evaluated as normal.  
Moreover, the Board observes that the first post-service evidence 
of varicose veins is in October 1993, approximately 12 years 
after the appellant's discharge, and approximately 32 years after 
the appellant's in-service treatment for varicose veins of the 
left leg.  

The Board notes that while the VA examination in October 1993 
shows that he has severe varicose veins of his left leg, there is 
no credible medical evidence which shows that the appellant's 
left leg varicose veins are related to service.  As previously 
stated, there must be medical evidence showing a nexus between an 
in-service injury or disease and the current disability for a 
well-grounded claim.  Moreover, the only evidence presented by 
the appellant that tends to show a connection between his in-
service symptoms and his current ailment, is his own statements.  
While his statements may represent evidence of continuity of 
symptomatology, they are not competent evidence that relates the 
present condition to that symptomatology and, under such 
circumstances, the claim is not well grounded.  See Savage, 
supra.  Accordingly, in the absence of a well-grounded claim, the 
appellant's claim for service connection for varicose veins of 
the left leg must be denied.  


B.  Bilateral hearing loss.

I.  Factual Background

The appellant's service medical records include his separation 
examination, dated in March 1981.  At that time, the appellant 
underwent audiometric testing.  The examination revealed that the 
appellant had pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 10, 0, 5, 20, and 20 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 0, 10, 0, 10, and 30 decibels.  The examiner 
interpreted the results as showing mild hearing loss.  

The appellant's DD Form 214, Report of Separation from the Armed 
Forces of the United States, shows that he served in the United 
States Air Force from March 1960 to May 1981.  According to the 
form, the appellant served as a supply management superintendent 
for 21 years and one month.  

In his April 1993 NOD, the appellant maintained that his current 
hearing loss was directly related to his work during service with 
all types of aircrafts.  Moreover, in an April 1995 statement, 
the appellant indicated that during service, he flew on numerous 
occasions in old planes that had not been pressurized.  He 
further noted that he had worked at warehouses on the flight line 
and unloaded planes.  According to the appellant, he had been 
told by military doctors that he had scar tissue in his ears.  

In October 1993, the appellant underwent a VA audiological 
examination.  At that time, he stated that he had a 20-year 
history of military noise exposure to aircrafts while he was in 
the United States Air Force.   The examination revealed that the 
appellant had pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 10, 5, 5, 40, and 35 decibels, respectively, with a pure 
tone average of 21 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels of 
15, 15, 15, 30, and 45 decibels, with a pure tone average of 26 
decibels.  Speech discrimination percentages were 96 percent in 
his right ear and 96 percent in his left ear.  The examiner 
interpreted the results as showing mild high frequency sensory 
hearing loss, bilaterally, above 2,000 Hertz. 


II.  Analysis

The initial question before the Board is whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  
In this case, the veteran's statements concerning the onset of 
his bilateral hearing loss and the medical evidence are 
sufficient to conclude that his claim is well grounded.  No 
further development is required in order to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 25 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that 
"the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric test 
scores are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service."  Id. at 
158.  In Hensley, citing Current Medical Diagnosis & Treatment 
110-11 (Stephen A. Schroeder et. al eds., 1988), the Court also 
indicated that the threshold for normal hearing was from 0 to 20 
decibels, and that higher threshold levels revealed some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157.

When he was afforded an audiometric examination at the time of 
the retirement examination in March 1981, it was noted that the 
veteran had a mild hearing loss.  During the VA examination 
conducted in October 1993, the veteran related a long history of 
in-service noise exposure.  Following the audiometric testing, it 
was found that the veteran had a mild bilateral high frequency 
sensorineural hearing loss.  It is significant to point out that 
the current hearing loss constitutes hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  Accordingly, the Board concludes 
that the weight of the evidence supports the conclusion that his 
hearing loss had its onset in service.  Therefore, the Board 
finds that service connection is warranted for a bilateral 
hearing loss.  


C.  Entitlement to a compensable disabling 
rating for the residuals of a fracture of 
the left middle finger.  

I.  Factual Background

The appellant was originally granted service connection for the 
residuals of a fracture of the left middle finger in a March 1993 
rating action.  At that time, the RO primarily based its decision 
on the appellant's service medical records which showed that in 
June 1966, the appellant suffered a fracture of the distal end, 
of the terminal phalanx, of the left middle finger.  The RO 
assigned the appellant a zero percent disabling rating under 
Diagnostic Code 5299-5226.

In October 1993, the appellant underwent a VA examination.  At 
that time, he gave a history of his left middle finger fracture.  
The appellant stated that he was diagnosed with arthritis of the 
hands in 1983.  The physical examination showed that there was no 
restriction of the upper or lower extremities.  An x-ray of both 
hands was interpreted as showing deformity of the distal phalanx 
of the third finger of the left hand, perhaps post traumatic in 
nature or from a previous oblique fracture.  It appeared that 
complete union had taken place, but there was apparently long 
bony projection arising from the medial aspect of the fracture 
site.  The rest of the bony structures of both hands otherwise 
showed normal architecture and the visualized soft tissues were 
of a normal pattern.  The impression was of a deformity of the 
distal phalanx, of the third finger of the left hand, with an 
unusually long bone exostosis or osteophyte.  The examiner noted 
that there were no other significant abnormalities.  Following 
the physical examination and a review of the x-ray, the diagnosis 
was that there were no residuals of a fracture of the middle 
finger of the left hand.

In an April 1995 statement, the appellant indicated that in cold 
weather, his left middle finger would ache and swell with 
repeated activity.  According to the appellant, he used a lot of 
over the counter medications for pain.  He further noted that in 
order to make his middle finger flexible, he had to run hot water 
over his left hand in the mornings.  


II.  Analysis

Initially, the Board finds that the appellant's claim for a 
compensable disabling rating is well grounded pursuant to 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  This finding is 
based in part on his assertion that his service-connected 
residuals of a fracture of the left middle finger have increased 
in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant in 
the development of evidence pertinent to his claim has been met.  

The degree of impairment resulting from a disability involves a 
factual determination of its severity.  Since the appellant's 
claim relative to the fracture residuals has been in continuous 
appellate status since service connection was granted for the 
disorder in March 1993 and the initial disability rating was 
assigned, the Board's inquiry must be upon all medical and lay 
evidence of record reflecting the severity of his disability 
since the submission of his claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (1998).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

When an unlisted condition is encountered, it is permissible to 
rate under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20, 4.27 
(1998); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the 
appellant's residuals of a fracture of the left middle finger are 
currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5226 for ankylosis of the middle finger.  Under Diagnostic Code 
5226, favorable or unfavorable ankylosis of the middle finger of 
the major or minor hand warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5226 (1998).

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability resulting 
from the residuals of a fracture of the left middle finger.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability or 
an event.  However, symptoms must be viewed in conjunction with 
the objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the appellant's October 1993 VA examination, the physical 
examination showed that there were no restrictions of the upper 
extremities.  An x-ray of the appellant's hands was interpreted 
as showing a deformity of the distal phalanx, of the third finger 
of the left hand, with an unusually long bone exostosis or 
osteophyte.  The examiner noted that there were no other 
significant abnormalities.  In addition, following the physical 
examination and a review of the x-ray, the diagnosis was that 
there were no residuals of a fracture of the middle finger of the 
left hand.  Therefore, in light of the above, since there is no 
evidence of ankylosis of the left middle finger, which is 
required for a compensable evaluation under Diagnostic Code 5226, 
the Board finds that a compensable rating for the appellant's 
service-connected residuals of a fracture of the left middle 
finger is not warranted.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a compensable 
disabling rating for the residuals of a fracture of the left 
middle finger.  


D.  Entitlement to a 10 percent disability 
evaluation pursuant to the provisions of 
38 C.F.R. § 3.324.  

In a March 1993 rating action, the RO granted service connection 
for the residuals of a fracture of the left middle finger, the 
postoperative residuals of a hemorrhoidectomy, and for a scar, 
residuals of an excision of a sebaceous cyst in the right ear.  
Each of these disabilities has been evaluated as noncompensably 
disabling.  It is essentially maintained that the disabilities, 
although noncompensable in nature, interfere with employability 
and therefore warrant the assignment of 10 percent evaluation in 
accordance with the provisions of 38 C.F.R. § 3.324.  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though none 
of the disabilities may be of a compensable degree under the VA's 
Schedule for Rating Disabilities, the rating agency is authorized 
to appoint a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324 (1998).  

There is no indication upon a review of the appellant's history 
and the medical records that the above service-connected 
disabilities are productive of impairment which would interfere 
with normal employability.  In this regard, as previously stated, 
in the appellant's October 1993 VA examination, the examiner 
indicated that there were no residuals of a fracture of the 
middle finger of the left hand.  In addition, the examiner also 
diagnosed the appellant with skin tags, residuals of 
hemorrhoidectomy, and he noted that the appellant had a one half 
inch post auricular scar.  Moreover, in the October 1993 VA 
examination, the appellant noted that he had worked for Maclean 
Pacific as a route salesman from 1984 until 1990, but that he had 
stopped because he was unable to stand on his feet for long 
periods of time.  Thus, overall, the record indicates that the 
above service-connected disorders are productive of minimal, if 
any, impairment, and the record demonstrates no evidence of any 
appreciable impact upon the appellant's ability to function 
generally based on the medical evidence of record.  Therefore, 
the Board concludes that a 10 percent rating in accordance with 
the provisions of 38 C.F.R. § 3.324 is not warranted.  


ORDER

Entitlement to service connection for loss of eyesight is denied.  

Entitlement to service connection for bilateral hearing loss is 
granted.  

Entitlement to service connection for varicose veins of the left 
leg is denied.  

Entitlement to a compensable disabling rating for the residuals 
of a fracture of the left middle finger is denied.  

A 10 percent evaluation in accordance with the provisions of 
38 C.F.R. § 3.324 is denied.  







		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

